Citation Nr: 9911761	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  92-01 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The appellant had active military service from December 1966 
to November 1969, and from March 1975 to March 1978.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The appellant's original claim of service connection for a 
psychiatric disorder was denied in a September 1983 rating 
action, and he was notified of the decision by letter that 
same month.  He did not perfect a timely appeal and, under 
the law, the decision became final.  The record reflects that 
the veteran filed an NOD with respect to that decision in 
December 1991, and was provided an SOC in February 1992 as to 
the issue of timeliness of the attempted initiation of that 
appeal.

The present appeal arises from a February 1993 rating 
decision, which determined that new and material evidence had 
not been presented to reopen the previously denied claim of 
service connection for a psychiatric disorder.  An NOD as to 
that decision was filed in August 1993, and a Supplemental 
SOC, issued in September 1993 in conjunction with the 
timeliness-of-appeal issue, served also as the SOC on the 
issue of reopening.  The appellant also filed a substantive 
appeal in September 1993.  In November 1996, the appeal came 
before the Board, which remanded the claim to the RO for 
additional development.  The appeal was subsequently returned 
to the Board which, in a January 1998 decision, remanded a 
second time for additional development.  In December 1998, 
the appellant testified before the undersigned Member of the 
Board during a Travel Board hearing at the RO in 
St. Petersburg, Florida.  

The Board notes that, during the appellant's Travel Board 
hearing, he withdrew his appeal as to the issue of timeliness 
in appealing the RO's 1983 final decision denying service 
connection for a psychiatric disorder.  In addition, in May 
1997, the appellant and his representative filed a claim of 
service connection for post-traumatic stress disorder (PTSD).  
Since the previous rating decisions concerning the 
appellant's claim of service connection for a psychiatric 
disorder did not mention PTSD, the subsequent May 1997 
request for service connection for PTSD represents a separate 
and distinct claim.  Since the issue of PTSD is not in 
appellate status, it is not before us at this time.  


FINDINGS OF FACT

1. The appellant was notified by the RO of the denial of his 
claim for service connection for a psychiatric disorder by 
letter in September 1983.  The appellant did not initiate 
an appeal of that determination and, therefore, under the 
law, the decision became final.  

2. New and material evidence, in the form of an opinion from 
a VAMC Gainesville staff psychiatrist indicating that the 
appellant's psychiatric symptomatology in service could 
have been early manifestations of his current psychiatric 
disorder, has been introduced into the record since 
service connection was previously denied for a psychiatric 
disorder; thus, the newly submitted evidence warrants 
reopening the appellant's claim.  


CONCLUSION OF LAW

Evidence submitted since the previous final decision is new 
and material, and the appellant's claim of entitlement to 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 7105(c), 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he was discharged from the U.S. Navy in March 1978 by 
reason of unsuitability for service.  A medical board report, 
dated that same month, noted that he was admitted to the 
psychiatric facility of the Naval Medical Center in 
Jacksonville, Florida, complaining of anxiety, a phobic 
reaction to sea duty, and irresistible-like impulses to hurt 
himself.  It was also noted that prior to his admission, the 
appellant had been absent without leave (AWOL) from September 
1977 to January 1978.  He reported that he had gone AWOL 
because his ship was about to go on an extended sea 
deployment, and he felt he could not psychologically survive 
the ordeal.  In addition, the medical board report also 
indicated that, on hospital admission, testing revealed the 
appellant to have a profile which was consistent with the 
diagnosis of character pathology with depressive 
symptomatology.  Over a two-week observation and evaluation 
period, there were no reported findings for psychosis, 
neurosis, or organic brain disease.  The appellant was found 
to be despondent due to being separated from his wife.

Furthermore, the report noted that, upon discharge, the 
veteran was diagnosed with severe passive-dependent 
personality with emotionally unstable features, in addition 
to adjustment reaction of adult life with depressive 
features.  The severe passive-dependent personality disorder 
was noted to have existed prior to the his enlistment.  The 
additional finding of adjustment reaction disorder was noted 
as being incurred in the line of duty, but not as a result of 
misconduct.  

Thereafter, in August 1983, the veteran filed a claim of 
service connection for a psychiatric disorder.  In a 
September 1983 rating decision, the RO denied the claim, 
noting that a personality disorder was not considered a 
disability under the terms of the law.  The appellant was 
notified of the RO's decision that same month.  He did not 
file an appeal and, therefore, the decision became final.  

Subsequently, the RO received Gainesville, Florida, VA 
Medical Center (VAMC) outpatient treatment records, dated 
from April 1988 to July 1990; and VA examination reports, 
dated in September 1985 and August 1990.  It also received a 
VAMC Decatur, Georgia, examination report, dated in September 
1984.  These records reflected treatment and findings with 
respect to the appellant's service-connected back disorder, 
not relevant here.  

In October 1991, the RO received from the appellant a VA Form 
21-4138 (Statement in Support of Claim), in which he 
requested that his claim of service connection for a 
psychiatric disorder be reopened, to include consideration of 
schizophrenia and paranoia.  In a letter from the RO to the 
veteran, dated in November 1991, he was informed that his 
claim for a psychiatric disorder had previously been 
disallowed and become final, and that he needed to submitted 
new and material evidence to reopen his claim.  

In March 1992, the appellant submitted a statement to the RO, 
in which he noted that he had suffered from flashbacks as a 
result of his service aboard the USS Oriskany (CVA-34) during 
the Vietnam War.  He also noted that, prior to going AWOL in 
1977, he had heard voices, and that these voices had told him 
what to do.  In addition, the appellant reported that, during 
his hospitalization at the Naval medical center in 
Jacksonville in 1978, he continued to hear voices and had bad 
nightmares.  He also reported that he still suffered from 
mood swings, depression, nightmares, increased anger, and bad 
memories of his service in Vietnam.  

In December 1992, the RO received VAMC Gainesville outpatient 
treatment reports, dated from April 1988 to November 1992.  
These records, some duplicative, noted treatment at the VAMC 
Gainesville Mental Hygiene Clinic.  The appellant was noted 
to have complained of headaches, back pain, problems 
sleeping, depression, mood swings, and auditory 
hallucinations.  A clinical impression in August 1992 noted 
"SCPT" in remission with treatment.  

In a February 1993 rating action, the RO reconsidered and 
denied the appellant's attempt to reopen his claim for 
service connection for a psychiatric disorder.  

In September 1993, the appellant submitted to the RO a VA 
Form 9 (Appeal to the Board of Veterans' Appeals), in which 
he reported having heard voices during active service and 
that he had been on medication and receiving treatment for a 
psychiatric disorder since his discharge.  

In December 1998, the veteran testified before the 
undersigned Member of the Board during a Travel Board hearing 
at the St. Petersburg regional office.  Under questioning, 
the veteran reported that he had sought psychiatric treatment 
two years after his separation from service in 1978.  He also 
reported that his current psychiatric disorder was the same 
disorder he was suffering from when he went AWOL in 1977.  In 
addition, the veteran testified that he could not stay 
employed because of problems with concentration and memory.  

In addition to his testimony, the appellant offered into 
evidence two VAMC Gainesville staff psychiatric statements, 
waiving initial consideration by the RO.  In a statement 
dated in March 1997, the psychiatrist noted that the 
appellant had been under his care for three years.  During 
that time period, he had suffered from dysthymia, which 
resulted in chronic depressed mood, low energy level, poor 
concentration and attention, and general problems with 
motivation and planning.  Furthermore, the VA psychiatrist 
noted that the appellant had experienced psychotic symptoms 
in the past and, while they had not been active during the 
period that he had been treating him, the veteran's general 
difficulty with planning and motivation could be evidence of 
the residual effects of such a psychotic disorder.  

In a statement dated in December 1998, a second VA 
psychiatrist noted the appellant's diagnosis as Axis I: 
Dysthymia disorder.  Psychosis NOS (not otherwise specified); 
Axis II: Deferred; Axis III: Hypertriglyceridemia, low back 
pain; Axis IV: Moderate; Axis V: GAF of 50.  In addition, it 
was reported that the appellant was taking the medication 
Sertraline, an antidepressant, and Olanzipine, an 
antipsychotic, plus receiving supportive therapy.  
Furthermore, the psychiatrist reported that, following review 
of the Navy's March 1978 medical board report, plus the 
appellant's reported history of continuous treatment for a 
psychiatric disorder since 1980, it was felt that the 
symptoms recorded in the March 1978 report could be early 
manifestations of the appellant's current psychiatric 
disorder.  

II.  Analysis

The previous rating action in 1983 that denied service 
connection for a psychiatric disorder is final, and 
therefore, not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  In order to 
reopen his claim, the appellant must present new and material 
evidence with respect thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the September 1983 decision, we must first 
note that the United States Court of Appeals for Veterans 
Claims (CAVC) (known as the Court of Veterans Appeals prior 
to March 1, 1999) has previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The CAVC recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
___ Vet.App. ___, No. 97-1534 (Feb. 17, 1999) (en banc), 
interpreting and applying a decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  The procedure which we must 
now follow is - first, it must be determined whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed and, if ripe for decision, adjudicated.  
Winters v. West, ___ Vet.App. ___, No. 97-2180, slip op. at 4 
(Feb. 17, 1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, slip op. 
at 7.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West,  12 Vet.App. 11, 20-21 (1998).  In 
determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  Under the Manio test, if 
the evidence is new and material, then the claim must be 
reopened, and, in the second part of the analysis, the merits 
of the claim must be evaluated in light of all of the 
evidence, both new and old.  Masors v. Derwinski, 2 Vet.App. 
181 (1992).

Under the precedent decision of the Court in the Evans case, 
supra, in order to reopen a previously and finally denied 
claim there must be new and material evidence entered into 
the record since the most recent denial on any basis, either 
on the merits or on an attempted reopening.  Id. at 285.  
Therefore, the evidence which must be considered at this time 
in connection with the appellant's claim of service 
connection for a psychiatric disorder is that which has been 
submitted since the RO entered its decision on this matter in 
September 1983.

Evidence submitted since the final RO decision entered in 
1983 includes:

(1) VAMC Gainesville outpatient treatment records, dated 
from April 1988 to July 1990. 
(2) VA examination reports, dated in September 1984, 
September 1985, and August 1990.  
(3) Appellant statement, dated in March 1992.  
(4) VAMC Gainesville outpatient treatment reports, dated 
from April 1988 to November 1992.  
(5) VA Form 9 (Appeal to the Board of Veterans' 
Appeals), dated in September 1993.  
(6) VAMC Gainesville staff psychiatrist statement, dated 
in March 1997.  
(7) VAMC Gainesville staff psychiatrist statement, dated 
in December 1998.  
(8) Travel Board hearing transcript, dated in December 
1998.  

The Board notes that, in its September 1993 Supplemental SOC, 
the RO properly cited to 38 C.F.R. § 3.156, the regulation 
discussed with approval in Hodge.  The RO noted that the 
veteran had submitted no new and material evidence to reopen 
his claim of service connection for a psychiatric disorder.  
The RO defined new and material evidence in its decision as, 
"evidence which is new in that it has not been previously 
considered and it is material to the issue in that it 
addresses the origin of the condition and furnishes such 
significant impact on the original decision that would 
warrant a reconsideration of all the evidence of record."  
In this instance, the RO's analysis appears to have been 
appropriately predicated upon the language of section 3.156.  
However, we must review the RO's action in light of Hodge, 
and the interpretive gloss which that decision has added to 
the regulation.  See Elkins, supra, slip op. at 17 (Holdaway, 
J., concurring).

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board would emphasize at this point that the appellant 
was diagnosed in service with a personality disorder.  The 
CAVC has held that 38 C.F.R. § 3.303(c), which provides, in 
pertinent part, that a personality disorder is not a disease 
or injury within the meaning of legislation applicable to 
service connection, is a valid regulation.  Winn v. Brown, 8 
Vet.App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. 
Cir. 1997).  Thus, any evidence purporting to link a 
personality disorder to service would be ineffective to 
reopen the claim for service connection because, as a matter 
of law, service connection cannot be granted.  

A review of the evidence submitted to reopen the claim 
discloses that items (1), (2), and (4) reflect examination 
reports and treatment records which note the appellant's 
complaints and/or treatment for his service-connected back 
disorder, as well as sleep problems, depression, mood swings, 
and auditory hallucinations.  While some of these records 
apparently document the appellant's post-service treatment 
for a psychiatric disorder, none provides a medical opinion 
of record linking the appellant's current psychiatric 
disorder to any injury or event in service.  Furthermore, 
items (3), (5), and (8) involve statements of contention from 
the appellant.  The Board notes that, while we do not doubt 
the sincerity of the statements offered by the appellant in 
support of his claim, lay assertions do not constitute 
competent medical evidence sufficient to reopen the claim.  
See Annoni v. Brown, 5 Vet.App. 463, 467 (1993), citing 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).; Carbino v. Gober, 1 Vet.App. 507, 510 
(1997), aff'd sub nom. Carbino v. West, ___ F.3d. ___ (Fed. 
Cir. Feb. 12, 1999).

As for evidentiary items (6) and (7), these consist of 
medical statements and opinions from staff psychiatrists at 
the VAMC in Gainesville.  Of particular relevance is the 
December 1998 statement in which one of the psychiatrists 
opined that, following a review of the appellant's March 1978 
medical board report and additional medical history, symptoms 
recorded in the 1978 report could be early manifestations of 
the appellant's current disorder.  The Court has made it 
clear that a physician's statement which essentially recounts 
generic principles about the etiology of a claimed disorder 
is insufficient to well ground a claim, or to support 
reopening a claim, because what is needed is medical opinion 
evidence specifically relating the individual claimant's 
condition to service.  See Sacks v. West, 11 Vet. App. 314 
(1998); Beausoleil v. Brown, 8 Vet.App. 459 (1996).  In this 
instance, we find that the psychiatrist's opinion does raise 
the possibility that the appellant's current psychiatric 
disorder is related to service.  We note that the use of 
cautious language does not always express inconclusiveness in 
a doctor's opinion as to etiology.  See Lee v. Brown, 10 
Vet.App. 336, 339 (1997), holding that "an etiological 
opinion should be viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words."  

Therefore, the Board concludes that the December 1998 opinion 
proffered by the VA staff psychiatrist meets the regulatory 
standard of evidence "which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998).  We find that the new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a appellant's 
injury or disability.  See Hodge, supra.  

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for a psychiatric disorder is 
reopened.  This, of course, does not mean the claim will be 
granted, but the RO will conduct a new adjudication and 
determine whether service connection should be granted based 
on all the evidence of record.  


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the appellant's claim 
for service connection for a psychiatric disorder, the appeal 
is granted.


REMAND

The appellant's claim for service connection for a 
psychiatric disorder is now reopened and must be reviewed on 
the basis of all the evidence, both old and new.  Because 
review of the case by the RO was limited to the question of 
whether there was new and material evidence to reopen the 
claim, the claim must be remanded in order to assure 
procedural fairness to the appellant.  Bernard v. Brown, 4 
Vet.App. 384 (1994).  Although further delay is regrettable, 
this case is REMANDED to the RO for the following 
development:

1.  The RO should adjudicate the 
appellant's claim for service connection 
for a psychiatric disorder, on its 
merits, considering all the evidence of 
record.  Prior to its consideration of 
the merits of the case, the RO may wish 
to have the appellant undergo a VA 
examination in an effort to clarify the 
nature and etiology of the appellant's 
current psychiatric disorder, and to 
obtain an opinion from the examiner as to 
whether the appellant's current 
psychiatric disorder is more likely than 
not related to service.  

2.  The claims folder, to include a copy 
of this Remand must be made available to 
any medical examiner prior to an 
examination, to facilitate review of 
pertinent aspects of the appellant's 
service and medical history.  A notation 
to the effect that this record review 
took place should be included in an 
examination report.

3.  Thereafter, if the adjudicative 
action concerning the appellant's claim 
remains adverse to the appellant in any 
aspect, he and his accredited 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Error! Not a valid link.

